 

Exhibit 10.2

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
as of May 20, 2019 (the ‘”Effective Date”) by and between John J. Haley
(“Executive”) and Willis Towers Watson Public Limited Company (the “Company”).

WHEREAS, Executive and the Company are party to an Employment Agreement, dated
as of March 1, 2016, as amended on July 18, 2018 (the “Employment Agreement”),
pursuant to which Executive serves as the Chief Executive Officer of the
Company:

WHEREAS, the current term of the Employment Agreement continues until January 1,
2021;

WHEREAS, the Company and Executive desire to enter into this Amendment,
effective on the Effective Date, to modify (i) the expiration of the term of the
Employment Agreement from January 1, 2021 to December 31, 2020, and (ii) the
date on which certain of Executive’s deferred compensation contributions vest
and are contributed from January 1, 2021 to December 31, 2020; and

 

WHEREAS, the Employment Agreement may be amended by means of a written agreement
executed by the Company and Executive.

 

NOW, THEREFORE, effective upon the Effective Date, and in consideration of the
mutual covenants and agreements herein contained, the parties agree as follows:

1.Section 1 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

“Term. Executive’s Employment under this Agreement shall be effective as of
January 1, 2019 (the “Effective Date”) and shall terminate on December 31, 2020
(the “Expiration Date,” and such period, the “Term”). The Term shall terminate
on the Expiration Date or any earlier Termination Date (as described in Section
3(a)).”



2.Section 2(h) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

“(h) Deferred Compensation Contributions. The Company shall make the following
contributions to Executive’s discretionary contribution account under the
Company’s Non-Qualified Deferred Savings Plan for U.S. Employees (the “Deferred
Compensation Plan”), subject to Executive’s continued employment with the
Company on each applicable contribution date: (a) $1 million on January 1, 2019,
which shall vest based on Executive’s employment on the first anniversary of the
contribution date, (b) $1 million on January 1, 2020, which shall vest based on
Executive’s employment on and until the Expiration Date, and (c) $520,000 on the
Expiration Date, which shall be contributed on a fully vested basis subject to
Executive’s retirement from the Company as of such date (the “Deferred
Compensation Contributions”). Interest at an annual rate of 4.5% shall be
credited to each of the Deferred Compensation Contributions from the date of
contribution until the date of payment. The Deferred Compensation Contributions,
including accrued interest, shall be paid to Executive on August 31,
2021.  Notwithstanding the foregoing, upon any termination of Executive’s
employment pursuant to Section 3(b) hereof, any Deferred Compensation
Contributions that have been made prior to the date of such termination shall be
vested in full, and all vested amounts shall be paid in accordance with the
Deferred Compensation Plan, subject to the release of claims requirement in
Section 3(g) hereof. Upon termination of Executive’s employment for any reason,
Executive shall not be entitled to receive any Deferred Compensation
Contributions that have not been made prior to such date.  

3.Amendment Effective Date.  This Amendment shall be effective as of the
Effective Date.

 

 

--------------------------------------------------------------------------------

 

4.References. As of the Effective Date, all references in the Employment
Agreement to “Agreement” and any other references of similar effect shall refer
to the Employment Agreement as amended by this Amendment. Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the
Employment Agreement.

5.Remaining Provisions. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, whether oral or written, relating
thereto.

6.Governing Law. This Amendment is to be interpreted, construed and governed
according to the laws of the State of New York without regard to conflicts of
laws.

7.Counterparts. The Parties hereto may execute this Amendment in counterparts,
each of which shall be deemed to be an original and all of which shall together
constitute one and the same instrument.

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

Willis Towers Watson Public Limited Company

 

 

By:/s/ Matthew S. Furman
Name:Matthew S. Furman
Title:  General Counsel

 

 

ACCEPTED AND AGREED:

 

/s/ John J. Haley
John J. Haley

 

 

 

 

 